Citation Nr: 0839670	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  01-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for PTSD.  
An October 2002 Board decision reopened the veteran's claim 
for service connection for PTSD.  The Board remanded the 
claim for additional development in November 2003 and January 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with PTSD, but it remains unclear whether the 
PTSD diagnosis is based on a verified stressor.  

The veteran has alleged that during his period of service in 
Vietnam, his base was located near a prisoner of war camp 
that contained enemy prisoners.  He reported that his base 
was attacked, the prisoners were released, and the base was 
overrun by the enemy with fighting and casualties.  The 
veteran also asserted that during patrol duties a week after 
the incident at base, he accidentally killed a woman and 
child with a flamethrower that he had been holding.  The 
United States Army and Joint Services Records Research Center 
(JSRRC) was able to verify that the veteran was present 
during an enemy rocket attack on his base in October 1967.  
However, JSRRC was unable to verify the incident where the 
veteran accidentally killed a woman and child.

On VA examination in July 2008, the examiner diagnosed the 
veteran with PTSD based on his report of accidentally 
torching a woman and her child in Vietnam, but the examiner 
did not state whether or not the verified enemy rocket attack 
had caused or contributed to the veteran's PTSD as well.  In 
order to make an accurate assessment of the veteran's 
entitlement to service connection for his PTSD, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that determines whether the PTSD 
diagnosis is based on a verified stressor from service.  The 
Board thus finds that an examination and opinion addressing 
the etiology of this disorder is necessary in order to fairly 
decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the verified October 1967 enemy rocket 
attack in service caused or contributed 
to the veteran's diagnosis of PTSD.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




